16704953
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 05/12/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Claims 2-7 are rejected for their dependency on claim 1.
Claim sets 8-14 and 15-20 are similarly rejected as seen above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Sinclair (US 7,949,687 B1) and further in view of Rogoveanu (US 2014/0013203 A1).

Regarding claim 1, Radermacher et al. discloses
A computer-implemented method for upgrading applications, the method being executed using one or more processors and comprising: 
receiving, by the one or more processors, an upgrading request for an original table of an application ([0086] discloses importing a data dictionary definition file which describes the target of the database tables that will be updated where the file received is further illustrated in Fig. 7 and conceptually similar to an upgrade request); 
generating, by the one or more processors, an upgraded table comprising a structure matching the original table ([0092] discloses creating table X with the target structure which matches the original table. [0033] further disclosing mirroring the structure and content of the table); 
adding, by the one or more processors, a set of triggers to the original table to selectively control read operations and write operations for the original table and the upgraded table based on the session variable ([0092] discloses creating trigger 908 to maintain synchronicity between table X~ 906 and table X 904 and cloning the content as further illustrated in Fig. 9 and based on a condition of the state transition of the update engine as further shown in Fig. 3B. Where the target table X is analogous to the upgraded table and X~ analogous to the original table. [0037] further teaches a database trigger to maintain synchronization between tables, where new data is inserted into the table. Which implies that a read operation from the old table and a write operation to the new table in order to insert the data is enabled).
detecting, by the one or more processors, using the set of triggers, that new data associated to the application is written in the original table (Radermacher et al. [0037] discloses a database trigger which maintains ;
Radermacher lacks explicitly 
setting, by the one or more processors, a session variable to initiate an application upgrade, the session variable comprising an identifier of an upgrade session and one or more temporal markers of the upgrade session; and 
filtering, by the one or more processors, using the session variable, the new data to generate filtered data comprising a portion of the new data associated to the application; and 
generating, by the one or more processors, using the set of triggers, copies of the filtered data in the upgraded table, wherein the copies of the filtered data are hidden from a production system until at least one temporal marker of the one or more temporal markers of the upgrade session indicates a completion of the upgrade session.
Uehara teaches
setting, by the one or more processors, a session variable to initiate an application upgrade ([claim 3] teaches a flag being set and once set the update processing unit performs updating which teaches the concept of a variable to initiate an upgrade); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radermacher et al. to incorporate the teachings of Uehara to “setting, by the one or more processors, a session variable 
	Kitamura et al. teaches
the session variable comprising an identifier of an upgrade session and one or more temporal markers of the upgrade session (Kitamura et al. [0092] teaches update information which contains the processing type that includes update, key value information for identifying the database record where update processing is performed, region name information, and table name etc as illustrated in Fig. 10. Where the processing type update is conceptually similar to the session variable, the table name conceptually similar to the identifier, and the key value and region name conceptually similar to the temporal markers. Further, Fig. 8 illustrates using the update information to execute the instructions within the update information to update the database).
filtering, by the one or more processors, using the session variable, the new data to generate filtered data comprising a portion of the new data associated to the application (Kitamura et al. [0038] teaches update information which will either be added, deleted, and updated. Where [0092] teaches the key value identifying the database record where update processing is performed which would be based on the processing type as illustrated in Fig. 10. Therefore, the updated information will get filtered based on the processing type and in the case of the processing type being update or add, the filtered data will contain the new data associated with the application); and 

Sinclair teaches
generating, by the one or more processors, using the set of triggers, copies of the filtered data in the upgraded table (Sinclair [col. 2, lines 23-26] teaches storing redundant copies of some data in multiple different partitions as shown in Fig. 3. Where element 345 may be conceptually similar to the upgraded table containing the redundant copies),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radermacher et al. in view of Uehara and further in view of Kitamura et al. to incorporate the teachings of Sinclair to “generating, by the one or more processors, using the set of triggers, copies of the filtered data in the upgraded table” in order to satisfy queries more efficiently than conventional relational database systems (Sinclair [col. 2, lines 23-26]).
Rogoveanu teaches
wherein the copies of the filtered data are hidden from a production system until at least one temporal marker of the one or more temporal markers of the upgrade session indicates a completion of the upgrade session (Rogoveanu [0016] teaches the concept of hiding data until test modifications have been completed. Where Fig. 1 illustrates hiding the data in 130 and once all modifications have been completed 120, display the data 150. Rogoveanu is only being used to teach the concept and modify the combination of hiding data until all modifications have been completed in which then data is displayed. Element 120 of Fig. 1 implies having an indicator that allows the system to determine that all elements have been modified.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Radermacher et al. in view of Uehara and further in view of Kitamura et al. and further in view of Sinclair to incorporate the teachings of Rogoveanu to “wherein the copies of the filtered data are hidden from a production system until at least one temporal marker of the one or more temporal markers of the upgrade session indicates a completion of the upgrade session” in order to efficiently use computing resources by only displaying modified data after all data has been modified and avoid constant refreshes.

Regarding claim 6, Radermacher et al. further discloses
The computer-implemented method of claim I, further comprising: 
determining an original structure of the original table ([0092] discloses creating table X with the target structure which matches the original table. [0033] further disclosing mirroring the structure and content of the table. Where in order to create a .

Regarding claim 8, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 13, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above except for
the system comprising: a client-side computing device (Radermacher et al. [0042] and [0107] server 106 as further illustrated in Fig. 1.); and 
a computer-readable storage device coupled to the client-side computing device and having instructions stored thereon which, when executed by the client-side computing device, cause the client-side computing device to perform operations for upgrading applications, the operations comprising (Radermacher et al. [0026] database system 108 as further illustrated in Fig. 1).

Regarding claim 19, it’s directed to a system having similar limitations cited in claim 6. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claim 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Sinclair (US 7,949,687 B1) and further in view of Rogoveanu (US 2014/0013203 A1) and further in view of Brodt et al. (US 2018/0137186 A1).

Regarding claim 2, Radermacher et al. in view of Uehara and further in view of Kitamura et al. and further in view of Sinclair and further in view of Rogoveanu combination teach
The computer-implemented method of claim 1, 
the combination lacks explicitly
wherein the original table comprises a quality original table of a quality system and the set of triggers comprises writing triggers configured to copy data written from the quality original table to the upgraded table in the quality system
Brodt et al. teaches 
wherein the original table comprises a quality original table of a quality system and the set of triggers comprises writing triggers configured to copy data written from the quality original table to the upgraded table in the quality system ([0085] teaches copying data from the source tables to the target tables within the data .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Brodt to “wherein the original table comprises a quality original table of a quality system and the set of triggers comprises writing triggers configured to copy data written to the quality original table to the upgraded table in a quality system” in order to efficiently maintain updated data within target tables to prevent outdated data from being used within the system and further operating on inaccurate data.

Regarding claim 9, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 16, it’s directed to a system having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Sinclair (US 7,949,687 B1) and further in view of Rogoveanu (US 2014/0013203 A1) and further in view of Brodt et al. (US 2018/0137186 A1) and further in view of NPL .

Regarding claim 3, the combination teaches
The computer-implemented method of claim 2, further comprising: 
the combination lacks explicitly
transporting the upgraded table from the quality system to a production system
NPL1 teaches
transporting the upgraded table from the quality system to a production system (the reference teaches the steps of transporting updated tables between the quality system and the production system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Brodt to “transporting the upgraded table from the quality system to a production system” in order to efficiently transport upgraded data between the different environments based on the cycle of the system to further test and deploy the data to the clients. 

Regarding claim 10, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 3. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 17, it’s directed to a system having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Sinclair (US 7,949,687 B1) and further in view of Rogoveanu (US 2014/0013203 A1) and further in view of Brodt et al. (US 2018/0137186 A1) and further in view of NPL (“Step By Step Guide to Transport Table Contents from One Environment to Other in SAP”, 07/18/2013) hereinafter NPL1 and further in view of Scagnol et al. (US 2016/0321315 A1).

Regarding claim 4, the combination teaches
The computer-implemented method of claim 3, 
the combination lacks explicitly
wherein the original table comprises a production original table of the production system and the set of triggers comprises reading triggers configured to perform operations comprising: 
reading original data from the original table for a first type of reading requests originated from an original application of the production system; and 
reading upgraded data from the upgraded table for a second type of reading requests originated from an upgraded application of the production system.

reading original data from the original table for a first type of reading requests originated from an original application of the production system ([0016] teaches read access to portion of the database for the first application where the first data is stored within the application framework. Where the portion within the database is conceptually similar to the original table); and 
reading upgraded data from the upgraded table for a second type of reading requests originated from an upgraded application of the production system ([0016] teaches read access to portion of the database for the second application where the second data is stored within the application framework. Where the second portion within the database is conceptually similar to the upgraded table. Further this is in combination with NPL1 which taught transporting the upgraded table to the production system and Scagnol et al. is being used to teach the concept of reading separate tables each corresponding to first and second application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Scagnol et al. to “reading original data from the original table for a first type of reading requests originated from an original application of the production system; and reading upgraded data from the upgraded table for a second type of reading requests originated from an upgraded application of the production system” in order to efficiently determine the different data portions corresponding to the first and second application independently to correctly operate on each of the data portions. 

Regarding claim 11, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claim 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Sinclair (US 7,949,687 B1) and further in view of Rogoveanu (US 2014/0013203 A1) and further in view of Brodt et al. (US 2018/0137186 A1) and further in view of NPL (“Step By Step Guide to Transport Table Contents from One Environment to Other in SAP”, 07/18/2013) hereinafter NPL1 and further in view of Scagnol et al. (US 2016/0321315 A1) and further in view of Boucher et al. (US 2017/0315683 A1).

Regarding claim 5, the combination teaches
The computer-implemented method of claim 4, further comprising: 
the combination lacks explicitly
adding the upgraded data from the upgraded table to the production original table of the production system
Boucher et al. teaches
adding the upgraded data from the upgraded table to the production original table of the production system ([0133] teaches updating the first table in response to the data change of the second table).


Regarding claim 12, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 18, it’s directed to a system having similar limitations cited in claim 4 and 5. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 and 5 above.

Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. (US 2018/0285097 A1) in view of Uehara (US 2018/0181386 A1) and further in view of Kitamura et al. (US 2004/0215637 A1) and further in view of Sinclair (US 7,949,687 B1) and further in view of Rogoveanu (US 2014/0013203 A1) and further in view Chamberlain et al. (US 6,735,766 B1)

Regarding claim 7, the combination teaches
The computer-implemented method of claim 1, further comprising: 
the combination lacks explicitly
determining that data stored in the upgraded table comprises the session variable
Chamberlain et al. teaches
determining that data stored in the upgraded table comprises the session variable ([claim 1] teaches an upgrade table containing different indicators which are determined in order to initiate an upgrade to an application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chamberlain et al. to “determining that data stored in the upgraded table comprises the session variable” in order to efficiently trigger an upgrade when needed to prevent old bugs from continuing in the system or hacks from occurring.

Regarding claim 14, it’s directed to a non-transitory computer-readable storage medium having similar limitations cited in claim 7. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 20, it’s directed to a system having similar limitations cited in claim 7. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Response to Amendment
The amendment filed 07/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no The last limitation, the generating step of Claim 1 claims generating, copies of the filtered data in the upgraded table, however, the specification paragraphs [0026]-[0029] discloses that data is written into the upgraded tables versus generating copies of the filtered data in the upgraded tables. Further, that last limitation claims wherein the copies of the filtered data are hidden from production system until one temporal marker of the upgrade session indicates a completion of the upgrade session, however, no support for that was found in the specification as well.
Therefore, applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 regarding the filtering step have been fully considered but is not persuasive as additional citations have been provided to teach the limitation as shown in the rejection above. 
Applicant’s arguments with respect to claim(s) 1, 8, and 15 regarding the generating step has been considered but are moot because the new ground of rejection relies on an additional references applied in the current rejection of record for teaching the amended claim. 
Dependent claims are being rejected for their dependency on the independent claims for the reasons above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references include Dubost (US 9,684,687 B1) which teaches creating an auxiliary table comprising the same structure as the base table [col. 7, lines 34-40] where this is a common feature in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193